





Exhibit 10.1




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 26,
2007, by and among PACIFIC GOLD CORPORATION, a Nevada corporation (the
“Company”), and the Buyers listed on Schedule I attached hereto (individually, a
“Buyer” or collectively “Buyers”).

WITNESSETH




WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) Two Million Four Hundred Forty
Thousand Dollars ($2,440,000) of secured convertible debentures in the form
attached hereto as “Exhibit A” (the “Convertible Debentures”), which shall be
convertible into shares of the Company’s common stock, par value $0.001 (the
“Common Stock”) (as converted, the “Conversion Shares”), and (ii) warrants
substantially in the form attached hereto as “Exhibit B” (the “Warrants”), to
acquire up to that number of additional shares of Common Stock set forth
opposite such Buyer’s name in column (5) of the Schedule I (as exercised, the
“Warrant Shares”) of which One Million Thirty Five Thousand Dollars ($1,035,000)
shall be funded no later than the business day following the date hereof (the
“First Closing”), Eight Hundred Five Thousand Dollars ($805,000) shall be funded
on the date the registration statement (the “Registration Statement”) is filed,
pursuant to the Registration Rights Agreement dated the date hereof, with the
United States Securities and Exchange Commission (the “SEC”) (the “Second
Closing”), and Six Hundred Thousand Dollars ($600,000) shall be funded
immediately prior to the time the Registration Statement is declared effective
by the SEC (the “Third Closing”) (individually referred to as a “Closing”
collectively referred to as the “Closings”), for a total purchase price of Two
Million Four Hundred Forty Thousand Dollars ($2,440,000) (the “Purchase Price”),
in the respective amounts set forth opposite each Buyer(s) name on Schedule I
(the “Subscription Amount”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;

WHEREAS, the Convertible Debentures are to be secured by a security interest in
assets of the Company and of each of the Company's subsidiaries as evidenced by
the security agreement of even date herewith (the “Security Documents”);

















--------------------------------------------------------------------------------

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and

WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants and the
Warrants Shares collectively are referred to herein as the “Securities.”  

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Buyer(s) hereby agree as
follows:

1.

PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

(a)

Purchase of Convertible Debentures.  Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at each Closing and the Company agrees to sell and issue to
each Buyer, severally and not jointly, at each Closing, Convertible Debentures
in amounts corresponding with the Subscription Amount set forth opposite each
Buyer’s name on Schedule I hereto and the Warrants to acquire up that number of
Warrant Shares as set forth opposite such Buyer’s name in column (5) on Schedule
I .

(b)

Closing Dates.  The First Closing of the purchase and sale of the Convertible
Debentures and Warrants shall take place at 10:00 a.m. Eastern Standard Time on
the first business day following the date hereof, subject to notification of
satisfaction of the conditions to the First Closing set forth herein and in
Sections 6 and 7 below (or such later date as is mutually agreed to by the
Company and the Buyer(s)) (the “First Closing Date”); the Second Closing of the
purchase and sale of the Convertible Debentures shall take place at 4:00 p.m.
Eastern Standard Time on the date the Registration Statement is filed with the
SEC, subject to notification of satisfaction of the conditions to the Second
Closing set forth herein and in Sections 6 and 7 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)) (the “Second Closing Date”);
and the Third Closing of the purchase and sale of the Convertible Debentures
shall take place at 10:00 a.m. Eastern Standard Time on the third (3rd) business
day immediately prior to the time the Registration Statement is declared
effective by the SEC, subject to notification of satisfaction of the conditions
to the Third Closing set forth herein and in Sections 6 and 7 below (or such
earlier date as is mutually agreed to by the Company and the Buyer(s)) (the
“Third Closing Date”) (collectively referred to the “Closing Dates”).  The
Closings shall occur on the respective Closing Dates at the offices of Yorkville
Advisors, LLC, 3700 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 (or
such other place as is mutually agreed to by the Company and the Buyer(s)).





2










--------------------------------------------------------------------------------

(c)

Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date, (i) the Buyers shall deliver to the
Company such aggregate proceeds for the Convertible Debentures and Warrants to
be issued and sold to such Buyer at such Closing, minus the fees to be paid
directly from the proceeds of such Closing as set forth herein, by wire transfer
of immediately available funds to the accounts specified by the Company in
written notice given to the Buyers concurrently with the execution of this
Agreement, and (ii) the Company shall deliver to each Buyer, Convertible
Debentures and Warrants which such Buyer is purchasing at such Closing in
amounts indicated opposite such Buyer’s name on Schedule I, duly executed on
behalf of the Company.

2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, that:

(a)

Investment Purpose.  Each Buyer is acquiring the Convertible Debentures and
Warrants and, upon conversion of Convertible Debentures or exercise of the
Warrants, will acquire the Conversion Shares and Warrant Shares, as the case may
be, then issuable, for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such Buyer
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement covering such Securities or
an available exemption under the Securities Act.  Such Buyer does not presently
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.  

(b)

Accredited Investor Status.  Each Buyer is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D.

(c)

Reliance on Exemptions.  Each Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.





3










--------------------------------------------------------------------------------

(d)

Information.  Each Buyer and its advisors (and his or its counsel), if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer.  Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  Each Buyer
understands that its investment in the Securities involves a high degree of
risk.  Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment.  Each Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

(e)

No Governmental Review.  Each Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

(f)

Transfer or Resale.  Each Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel reasonably satisfactory to the Company, in a generally
acceptable form, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements, or (C) such Buyer provides the Company with
reasonable assurances (in the form of seller and broker representation letters)
that such Securities can be sold, assigned or transferred pursuant to Rule 144,
Rule 144(k), or Rule 144A promulgated under the Securities Act, as amended (or a
successor rule thereto) (collectively, “Rule 144”), in each case following the
applicable holding period set forth therein; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.  

(g)

Legends.  Each Buyer agrees to the imprinting, so long as is required by this
Section 2(g), of a restrictive legend in substantially the following form:





4










--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER OF
THESE SECURITIES, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.





5










--------------------------------------------------------------------------------

Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii)
if such Conversion Shares or Warrant Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the SEC).  The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date (the
“Effective Date”) of the Registration Statement if required by the Company’s
transfer agent to effect the removal of the legend hereunder.  If all or any
portion of the Convertible Debentures or Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares or the Warrant Shares, such Conversion Shares or Warrant
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 2(g), it will, no later than three (3) Trading Days following the
delivery by a Non-Affiliated Buyer to the Company or the Company’s transfer
agent of a certificate representing Conversion Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Non-Affiliated
Buyer a certificate representing such shares that is free from all restrictive
and other legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Each Buyer acknowledges that the
Company’s agreement hereunder to remove all legends from Conversion Shares or
Warrant Shares is not an affirmative statement or representation that such
Conversion Shares or Warrant Shares are freely tradable.  Each Buyer, severally
and not jointly with the other Buyers, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 3(g) is predicated upon the Company’s reliance that the buyer will
sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.

(h)

Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.





6










--------------------------------------------------------------------------------

(i)

Receipt of Documents.  Each Buyer and his or its counsel has received and read
in their entirety:  (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended December 31, 2005; (iv) the
Company’s Forms 10-QSB for the fiscal quarters ended March 31, 2006, June 30,
2006 and September 30, 2006 and (v) answers to all questions each Buyer
submitted to the Company regarding an investment in the Company; and each Buyer
has relied on the information contained therein and has not been furnished any
other documents, literature, memorandum or prospectus.

(j)

Due Formation of Corporate and Other Buyers.  If the Buyer(s) is a corporation,
trust, partnership or other entity that is not an individual person, it has been
formed and validly exists and has not been organized for the specific purpose of
purchasing the Securities and is not prohibited from doing so.

(k)

No Legal Advice From the Company.  Each Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
 Each Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.  

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth under the corresponding section of the Disclosure Schedules,
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:  

(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3(a).  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each subsidiary free and clear of
any Liens (as defined in the Security Documents), other than Permitted Liens (as
defined in the Security Documents), and all the issued and outstanding shares of
capital stock of each subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.





7










--------------------------------------------------------------------------------

(b)

Organization and Qualification.  The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have or reasonably be expected to
result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(c)

Authorization, Enforcement, Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Convertible Debentures, the Warrants, the
Security Documents, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions, and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, the reservation for issuance and the issuance of the
Conversion Shares, and the reservation for issuance and the issuance of the
Warrant Shares, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) the Transaction Documents have been duly
executed and delivered by the Company, (iv) the Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.  The authorized officer of the Company executing the Transaction
Documents knows of no reason why the Company cannot file the Registration
Statement as required under the Registration Rights Agreement or perform any of
the Company’s other obligations under the Transaction Documents.





8










--------------------------------------------------------------------------------

(d)

Capitalization.  The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock, par
value $0.001 (“Preferred Stock”), of which 56,171,798 shares of Common Stock and
zero shares of Preferred Stock are issued and outstanding.  All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  Except as disclosed in Schedule 3(d): (i) none of the
Company's capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
subsidiaries or by which the Company or any of its subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its subsidiaries; (v) there are no outstanding securities
or instruments of the Company or any of its subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to redeem a security of the Company or any of its
subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and (viii)
the Company and its subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company's or its
subsidiaries' respective businesses and which, individually or in the aggregate,
do not or would not have a Material Adverse Effect.  The Company has furnished
to the Buyers true, correct and complete copies of the Company's Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company's Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.  No further approval or authorization
of any stockholder, the Board of Directors of the Company or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.  





9










--------------------------------------------------------------------------------

(e)

Issuance of Securities.  The issuance of the Convertible Debentures and the
Warrants is duly authorized and free from all taxes, liens and charges with
respect to the issue thereof.  Upon conversion in accordance with the terms of
the Convertible Debentures or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and Warrant Shares, respectively, when
issued, will be validly issued, fully paid and nonassessable, free from all
taxes, liens and charges with respect to the issue thereof.  The Company has
reserved from its duly authorized capital stock the appropriate number of shares
of Common Stock as set forth in this Agreement.   

(f)

No Conflicts.   The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures and the Warrants, and reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will not (i) result in
a violation of any certificate of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its subsidiaries, any capital stock of the Company or any of its subsidiaries
or bylaws of the Company or any of its subsidiaries, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Bulletin Board) applicable to the Company or any
of its subsidiaries or by which any property or asset of the Company or any of
its subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted, in violation of any material law, ordinance, or regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof except those required pursuant to the Company’s obligations
under the Registration Rights Agreement.  The Company and its subsidiaries are
unaware of any facts or circumstance that might give rise to any of the
foregoing.





10










--------------------------------------------------------------------------------

(g)

SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (all of the
foregoing filed prior to the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension.  The Company has delivered to the Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.

(h)

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.





11










--------------------------------------------------------------------------------

(i)

Acknowledgment Regarding Buyer’s Purchase of the Convertible Debentures.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by each Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to each Buyer that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company and its representatives.

(j)

No General Solicitation.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

(k)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

(l)

Employee Relations.  Neither the Company nor any of its subsidiaries is involved
in any labor dispute or, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened.  None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.

(m)

Intellectual Property Rights.  The Company and its subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  The
Company and its subsidiaries do not have any knowledge of any infringement by
the Company or its subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, to the
knowledge of the Company, there is no claim, action or proceeding being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company or its subsidiaries regarding trademarks, trade names, patents, patent
rights, inventions, copyrights, licenses, service names, service marks, service
mark registrations, trade secrets or other infringements; and the Company and
its subsidiaries are unaware of any facts or circumstances which might give rise
to any of the foregoing.





12










--------------------------------------------------------------------------------

(n)

Environmental Laws.  The Company and its subsidiaries are (i) in material
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in material compliance with all terms
and conditions of any such permit, license or approval.

(o)

Title.  All real property and facilities held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere in any material
respect with the use made and proposed to be made of such property and buildings
by the Company and its subsidiaries.

(p)

Insurance.  The Company and each of its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

(q)

Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

(r)

Internal Accounting Controls.  The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets are compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.





13










--------------------------------------------------------------------------------

(s)

No Material Adverse Breaches, etc.  Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations financial condition or results of
operations of the Company or its subsidiaries.  Neither the Company nor any of
its subsidiaries is in breach of any contract or agreement which breach, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect on the business, properties, operations, financial condition or
results of operations of the Company or its subsidiaries.

(t)

Tax Status.  The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(u)

Certain Transactions.  Except as set forth in Schedule 3(u), and except for
arm’s length transactions pursuant to which the Company makes payments in the
ordinary course of business upon terms no less favorable than the Company could
obtain from third parties and other than the grant of stock options and similar
awards disclosed in the SEC Documents, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(v)

Fees and Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.

(w)

Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.





14










--------------------------------------------------------------------------------

(x)

Registration Rights.  Except as set forth on the Disclosure Schedule, other than
each of the Buyers, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.  There
are no outstanding registration statements not yet declared effective and there
are no outstanding comment letters from the SEC or any other regulatory agency.

(y)

Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market (as hereinafter
defined).

(z)

Listing and Maintenance Requirements.  The Company’s Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate, or which to its knowledge is likely to
have the effect of terminating, the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Primary Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Primary Market.  The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

(aa)

Manipulation of Price.  Except as set forth in Schedule 3(aa), the Company has
not, and to its knowledge no one acting on its behalf has, (i) taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

(bb)

Dilutive Effect.  The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Convertible Debentures and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Convertible Debentures in accordance
with this Agreement and the Convertible Debentures and its obligation to issue
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants, in each case, is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.

4.

COVENANTS.

(a)

Best Efforts.  Each party shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.





15










--------------------------------------------------------------------------------

(b)

Form D.  The Company agrees to file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof to each Buyer promptly
after such filing.  The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Securities, or obtain an exemption for the Securities for sale to the Buyers at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.

(c)

Reporting Status.  Until the earlier of (i) the date as of which the Buyer(s)
may sell all of the Securities without restriction pursuant to Rule 144(k)
promulgated under the Securities Act (or successor thereto), or (ii) the date on
which (A) the Buyers shall have sold all the Securities and (B) none of the
Convertible Debentures or Warrants are outstanding (the “Registration Period”),
the Company shall file in a timely manner all reports required to be filed with
the SEC pursuant to the Exchange Act and the regulations of the SEC
  thereunder, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.

(d)

Use of Proceeds.  The Company will use the proceeds from the sale of the
Convertible Debentures for general corporate and working capital purposes and to
repay all outstanding loans from Palisades Master Fund LP (“Palisades”).

(e)

Reservation of Shares.  On the date hereof, the Company shall reserve for
issuance to the Buyers 40,000,000 shares for issuance upon conversions of the
Convertible Dentures and 6,000,000 shares for issuance upon exercise of the
Warrants (collectively, the “Share Reserve”).  The Company represents that it
has sufficient authorized and unissued shares of Common Stock available to
create the Share Reserve after considering all other commitments that may
require the issuance of Common Stock.  The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Convertible Debentures and the full
exercise of the Warrants.  If at any time the Share Reserve is insufficient to
effect the full conversion of the Convertible Debentures or the full exercise of
the Warrants, the Company shall increase the Share Reserve accordingly.  If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within thirty (30) days of such occurrence,
for the sole purpose of increasing the number of shares authorized.  The
Company’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.  Management shall
also vote all of its shares in favor of increasing the number of authorized
shares of Common Stock.





16










--------------------------------------------------------------------------------

(f)

Listings or Quotation.  The Company’s Common Stock shall be listed or quoted for
trading on any of (a) the American Stock Exchange, (b) New York Stock Exchange,
(c) the Nasdaq Global Select Market, (d) the Nasdaq Global Market, (e) the
Nasdaq Capital Market, or (f) the Nasdaq OTC Bulletin Board (“OTCBB”) (each, a
“Primary Market”).  The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents.    

(g)

Fees and Expenses.  

(i)

Each of the Company and the Buyer(s) shall pay all costs and expenses incurred
by such party in connection with the negotiation, investigation, preparation,
execution and delivery of the Transaction Documents.  The Company shall pay
Yorkville Advisors, LLC a fee equal to ten percent (10%) of the Purchase Price,
which shall be paid pro rata directly from the gross proceeds of each Closing.
 The Company shall also pay HPC Capital amounts due it as a result of the
exercise of warrants held by Crescent International, Ltd.

(ii)

The Company shall pay to Yorkville Advisors, LLC a fee for structuring and due
diligence in connection with this transaction of Thirty Thousand Dollars
($30,000), of which Five Thousand Dollars ($5,000) has been paid and the
remaining Twenty Five Thousand Dollars ($25,000) shall be paid directly from the
proceeds of the First Closing.

(iii)

The Company shall pay all Buyer’s actual fees and expenses in connection with
perfecting the security interests in the Pledged Property which are estimated to
be about $15,000, but shall not exceed $25,000 (“Legal Fees”) without the
consent of the Company.  In connection with its obligations under this section,
the Company shall provide Bingham McCutchen LLP a $10,000 retainer, of which any
unbilled portion shall be refund, directly from the proceeds of the First
Closing and will pay additional amounts due up to the $25,000 limit directly
from the proceeds of the Second Closing or later when provided a bill for such
amounts.  The Buyers shall provide copies of any and all bills in connection
with the Legal Fee.  The Legal Fees for filing all UCC financing statements
shall in no event exceed $1,500.        

(h)

Corporate Existence.  So long as any of the Convertible Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation of an Organizational Change, the Company obtains the written
consent of each holder of Convertible Debentures.  In any such case, the Company
will make appropriate provision with respect to such holders’ rights and
interests to insure that the provisions of this Section 4(h) will thereafter be
applicable to the Convertible Debentures.





17










--------------------------------------------------------------------------------

(i)

Transactions With Affiliates.  So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company,  (c) any agreement, transaction, commitment, or arrangement on an arms’
length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company; for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement.  “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.

(j)

Transfer Agent.  The Company agrees that it shall not replace its current
transfer agent unless the replacement transfer agent (a) is reasonably
acceptable to the Buyers, and (ii) agrees to be bound by the terms and
conditions of the Irrevocable Transfer Agent Instructions.  The Company
covenants and agrees that, in the event that the Company’s agency relationship
with the transfer agent should be terminated for any reason prior to a date
which is two (2) years after the Closing Date, the Company shall immediately
appoint a new transfer agent which will agree to execute and be bound by the
terms of the Irrevocable Transfer Agent Instructions.

(k)

Restriction on Issuance of the Capital Stock. So long as any Convertible
Debentures are outstanding and other than pursuant to stock option and similar
plans in effect on the date hereof or any such plans hereafter adopted with the
consent of the holders of the Convertible Debentures, the Company shall not,
without the prior written consent of the holders thereof, (i) issue or sell
shares of Common Stock or Preferred Stock without consideration or for a
consideration per share less than the bid price of the Common Stock determined
immediately prior to its issuance, (ii) issue any preferred stock, warrant,
option, right, contract, call, or other security or instrument granting the
holder thereof the right to acquire Common Stock without consideration or for a
consideration less than such Common Stock’s Bid Price determined immediately
prior to it’s issuance, (iii) enter into any security instrument granting the
holder a security interest in any and all assets of the Company, or (iv) file
any registration statement on Form S-8.





18










--------------------------------------------------------------------------------

(l)

Neither the Buyer(s) nor any of its affiliates have an open short position in
the Common Stock of the Company, and the Buyer(s) agrees that it shall not, and
that it will cause its Affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debentures shall remain outstanding.  

(m)

Rights of First Refusal.  For a period of twelve months from the date hereof, if
the Company intends to raise additional capital by the issuance or sale of
capital stock of the Company, including without limitation shares of any class
of common stock, any class of preferred stock, options, warrants or any other
securities convertible or exercisable into shares of common stock (whether the
offering is conducted by the Company, underwriter, placement agent or any third
party) the Company shall be obligated to offer to the Buyers such issuance or
sale of capital stock, by providing in writing the principal amount of capital
it intends to raise and outline of the material terms of such capital raise,
prior to the offering such issuance or sale of capital stock  to any third
parties including, but not limited to, current or former officers or directors,
current or former shareholders and/or investors of the obligor, underwriters,
brokers, agents or other third parties.  The Buyers shall have five (5) business
days from receipt of such notice of the sale or issuance of capital stock to
accept or reject all, but not less than all, of such capital raising offer.  

(n)

Lock Up Agreements.  On the date hereof, the Company shall obtain from each
officer and director a lock up agreement in the form attached hereto as Exhibit
C.  

(o)

Additional Lock Up Agreement.  The Company shall obtain a lock up agreement from
Crescent International, Ltd. (“Crescent”) which inures to the benefit of the
Buyers substantially in the form attached hereto as Exhibit D.

(p)

Repayment of Certain Indebtedness.  The Company shall enter into a payoff
agreement (“Payoff Agreement”) with Palisades, in a form satisfactory to the
Buyers, pursuant to which the Company shall extinguish all indebtedness with
Palisades concurrently with the funding to be made at the First Closing.  The
Company shall not pay any additional amounts or provide any other compensation
to Palisades except as specifically set forth in the Payoff Agreement without
the prior consent of the Buyers.      

(q)

Shareholder Notes.  Without the prior consent of the Buyers, for so long as the
Debentures remain outstanding, the Company shall not repay any indebtedness
(principal, interest, or otherwise) to any officer, director, affiliate of the
Company, or to ZDG Investments Limited (“ZDG”).  Not withstanding the forgoing,
the Company may repay indebtedness to ZDG subject to the following restrictions:
(i) the Company may only make payments as they are due in accordance with the
terms of the indebtedness, and may not accelerate the due date of any payment,
(ii) in any fiscal quarter, the aggregate payments can not exceed the lesser of
(A) $35,000, or (B) 50% of the Company’s free cash flow from operations for the
prior quarter, and (iii) the Company cannot use any funds received from the
transactions contemplated herein to make any payments.    





19










--------------------------------------------------------------------------------

(r)

Additional Registration Statements.  Until the effective date of the initial
Registration Statement, the Company will not file a registration statement under
the Securities Act relating to securities that are not the Securities except
with respect to securities held by Crescent.

(s)

Review of Public Disclosures.  All SEC filings (including, without limitation,
all filings required under the Exchange Act, which include Forms 10-Q and
10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by the
Company, including, without limitation, all press releases, investor relations
materials, and scripts of analysts meetings and calls, shall be reviewed and
approved for release by the Company’s attorneys and, if containing financial
information, the Company’s independent certified public accountants.

(t)

Disclosure of Transaction.  Within four Business Days following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of the Convertible
Debenture, the form of Warrant and the form of the Registration Rights
Agreement) as exhibits to such filing.

5.

TRANSFER AGENT INSTRUCTIONS.





20










--------------------------------------------------------------------------------

(a)

The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent, and any subsequent transfer agent, irrevocably appointing David
Gonzalez, Esq. as the Company’s agent for purpose instructing its transfer agent
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
upon conversion of the Convertible Debentures or exercise of the Warrants as
specified from time to time by each Buyer to the Company upon conversion of the
Convertible Debentures or exercise of the Warrants.  The Company warrants that
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 5 and stop transfer instructions to give effect to Section
2(g) hereof (in the case of the Conversion Shares or Warrant Shares prior to
registration of such shares under the Securities Act) will be given by the
Company to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.  If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall promptly instruct its transfer agent to issue
one or more certificates or credit shares to the applicable balance accounts at
DTC in such name and in such denominations as specified by such Buyer to effect
such sale, transfer or assignment and, with respect to any transfer, shall
permit the transfer.  In the event that such sale, assignment or transfer
involves Conversion Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such Securities to the Buyer, assignee or transferee,
as the case may be, without any restrictive legend.    Nothing in this Section 5
shall affect in any way the Buyer’s obligations and agreement to comply with all
applicable securities laws upon resale of Conversion Shares.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer(s) shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

(a)

Each Buyer shall have executed the Transaction Documents and delivered them to
the Company.

(b)

The Buyer(s) shall have delivered to the Company the Purchase Price for the
Convertible Debentures and Warrants in the respective amounts as set forth next
to each Buyer as set forth on Schedule I attached hereto, minus any fees to be
paid directly from the proceeds the Closings as set forth herein, by wire
transfer of immediately available U.S. funds pursuant to the wire instructions
provided by the Company.





21










--------------------------------------------------------------------------------

(c)

The representations and warranties of the Buyer(s) shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer(s) shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the Closing Dates.  

7.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

(a)

The obligation of the Buyer(s) hereunder to purchase the Convertible Debentures
at the First Closing is subject to the satisfaction, at or before the First
Closing Date, of each of the following conditions:

(i)

The Company shall have executed the Transaction Documents and delivered the same
to the Buyers.

(ii)

The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.    

(iii)

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the First Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the First Closing Date

(iv)

The Company shall have executed and delivered to the Buyer(s) the Convertible
Debentures and Warrants in the respective amounts set forth opposite each
Buyer’s name on Schedule I attached hereto.

(v)

The Buyers shall have received an opinion of counsel from counsel to the Company
in a form customary for transactions such as those contemplated by this
Agreement and reasonably satisfactory to the Buyers.

(vi)

The Company shall have provided to the Buyers a true copy of a certificate of
good standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within 10 days of the First Closing Date.





22










--------------------------------------------------------------------------------

(vii)

The Company shall have delivered to the Buyers a certificate, executed by the
Secretary of the Company and dated as of the First Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the First Closing.

(viii)

The Company shall have provided to the Buyer an acknowledgement, to the
reasonable satisfaction of the Buyer, from the Company’s independent certified
public accountants as to its ability to provide all consents required in order
to file a registration statement in connection with this transaction.

(ix)

The Company shall have created the Share Reserve.

(x)

The Irrevocable Transfer Agent Instructions, in form and substance satisfactory
to the Buyer, shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(xi)

The Company shall have obtained all lock up agreements pursuant to Sections 4(n)
and 4(o) hereof.

(xii)

The company and Palisades shall have entered into the Payoff Agreement in
accordance with Section 4(p) hereof.

(b)

The obligation of the Buyer(s) hereunder to accept the Convertible Debentures at
the Second Closing is subject to the satisfaction, at or before the Second
Closing Date, of each of the following conditions:

(i)

The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.  

(ii)

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Second Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Second Closing Date.

(iii)

The Company shall have executed and delivered to the Buyers the Convertible
Debentures in the respective amounts set forth opposite each Buyers name on
Schedule I attached hereto.





23










--------------------------------------------------------------------------------

(iv)

The Company shall have filed, or certify that it will file as of the Second
Closing Date, the Registration Statement with the SEC materially in compliance
with the rules and regulations promulgated by the SEC for filing thereof.

(v)

The Company shall have filed its annual report for the year ended December 31,
2006 with the SEC materially in compliance with the rules and regulations
promulgated by the SEC for filing thereof.  

(vi)

The Company shall have certified, in a certificate executed by two officers of
the Company and dated as of the Second Closing Date, that all conditions to the
Second Closing have been satisfied.

(c)

The obligation of the Buyers hereunder to accept the Convertible Debentures at
the Third Closing is subject to the satisfaction, at or before the Third Closing
Date, of each of the following conditions:

(i)

The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.  

(ii)

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Third Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Third Closing Date.  

(iii)

 The Company shall have executed and delivered to the Buyers the Convertible
Debentures in the respective amounts set forth opposite each Buyers name on
Schedule I attached hereto.

(iv)

 The Registration Statement shall have been declared effective by the SEC.  

(v)

The Company shall have certified, in a certificate executed by two officers of
the Company and dated as of the Third Closing Date, that all conditions to the
Third Closing have been satisfied.

8.

INDEMNIFICATION.





24










--------------------------------------------------------------------------------

(a)

In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Buyer Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Buyer or
holder of the Convertible Debentures or  the Conversion Shares as a purchaser of
Convertible Debentures in the Company and based upon a misrepresentation or
breach referred to in the preceding clauses (a) and (b).  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities, which is permissible under applicable law.





25










--------------------------------------------------------------------------------

(b)

In consideration of the Company’s execution and delivery of this Agreement, and
in addition to all of the Buyer’s other obligations under this Agreement, the
Buyer shall defend, protect, indemnify and hold harmless the Company and all of
its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement, the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto.  To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

9.

GOVERNING LAW: MISCELLANEOUS.

(a)

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.

(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.

(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.





26










--------------------------------------------------------------------------------

(e)

Entire Agreement, Amendments.  This Agreement supersedes all other prior oral or
written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

(f)

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

If to the Company, to:

Pacific Gold Corporation

 

157 Adelaide Street West, Suite 600

 

Toronto, Canada M5H 4E7

 

Attention:

 

Telephone:  416-214-1483

 

Facsimile:

  

With a copy to:

Graubard Miller

 

The Chrysler Building

 

405 Lexington Avenue, 19th Floor

 

New York, New York 10174-1901

 

Attention:  Andrew Hudders, Esq.

 

Telephone:  212-818-8800

 

Facsimile:  212-818-8881

  

If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I.  Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  Neither the
Company nor any Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.

(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.





27










--------------------------------------------------------------------------------

(i)

Survival.  Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of three (3) months following the date on which the
Convertible Debentures are converted in full.  The Buyer(s) shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

(j)

Publicity.  The Company and the Buyer(s) shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer(s), to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult the Buyer(s) in connection with any such
press release or other public disclosure prior to its release and Buyer(s) shall
be provided with a copy thereof upon release thereof).

(k)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l)

Termination.  In the event that the First Closing shall not have occurred with
respect to the Buyers on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

(m)

Brokerage.  The Company represents that, except as set forth in Section 3(g)
hereof, no broker, agent, finder or other party has been retained by it in
connection with the transactions contemplated hereby and that no other fee or
commission has been agreed by the Company to be paid for or on account of the
transactions contemplated hereby.  

(n)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




[REMAINDER PAGE INTENTIONALLY LEFT BLANK]





28










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




 

COMPANY:

 

PACIFIC GOLD CORPORATION

    

By:________________________________

 

Name:

 

Title:

  




















29










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




 

BUYERS:

 

CORNELL CAPITAL PARTNERS, L.P.

    

By:  

Yorkville Advisors, LLC

 

Its:

Investment Manager

       

By:

____________________________

 

Name:

Mark Angelo

 

Its:

Portfolio Manager





30










--------------------------------------------------------------------------------













SCHEDULE I

SCHEDULE OF BUYERS




(1)

(2)

(3)

(4)

(5)

(6)

Buyer

Subscription Amount

Number of Warrant Shares

Legal Representative’s Address and Facsimile Number

 

First Closing

Second Closing

Third Closing

First Closing

        

Cornell Capital Partners, L.P.




101 Hudson Street, Suite 3700

Jersey City, NJ  07303

Attention: Mark Angelo
Telephone: (201) 985-8300

Facsimile: (201) 985-8266
Residence:  Cayman Islands

$1,035,000

$805,000

$600,000

6,000,000

Troy Rillo Esq.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266

             






































--------------------------------------------------------------------------------







DISCLOSURE SCHEDULE

















--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE DEBENTURE





2










--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT





3










--------------------------------------------------------------------------------

EXHIBIT C - LOCK UP AGREEMENT

The undersigned hereby agrees that for a period commencing on February 26, 2007
and expiring on the date thirty (30) days after the date that is the earlier of
(i) the date that all amounts owed to Cornell Capital Partners, LP (the
“Buyer”), under the Secured Convertible Debentures issued to the Buyer pursuant
to the Securities Purchase Agreement between Pacific Gold Corporation (the
“Company”) and the Buyer dated February 26, 2007 have been paid or (ii) the date
as of which all of the Secured Convertible Debentures have been converted in
shares of Common Stock of the Company (the “Lock-up Period”), he, she or it will
not, directly or indirectly, without the prior written consent of the Buyer,
issue, offer, agree or offer to sell, sell, grant an option for the purchase or
sale of, transfer, pledge, assign, hypothecate, distribute or otherwise encumber
or dispose of any securities of the Company, including common stock or options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein (collectively, the “Securities”) except in
accordance with the volume limitations set forth in Rule 144(e) of the General
Rules and Regulations under the Securities Act of 1933, as amended.

Notwithstanding the foregoing restrictions on transfer, the undersigned may, at
any time and from time to time during the Lock-up Period, transfer the
Securities (i) as bona fide gifts or transfers by will or intestacy, (ii) to any
trust for the direct or indirect benefit of the undersigned or the immediate
family of the undersigned, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the undersigned is a general partner, provided, that, in
the case of any gift or transfer described in clauses (i), (ii) or (iii), each
donee or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned.  For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin.

In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.

Dated: _______________, 2007

Signature




_________________________________________

Name: ___________________________________

Address:__________________________________

City, State, Zip Code:________________________

_________________________________________

Print Social Security Number

or Taxpayer I.D. Number








4










--------------------------------------------------------------------------------

EXHIBIT D

CRESCENT LOCK UP AGREEMENT














5








